ON MOTION FOR REHEARING.
WOODLEY, Judge.
The indictment against appellant was returned on December 8, 1948.
Upon its face, it purports to have been returned by the grand jury of Matagorda County empaneled as such at “the Deeember-May Term A.D. 1948.” The offense is alleged to have been committed on or about June 18, 1948.
In his motion for rehearing, appellant contends that the indictment shows that the alleged offense was committed after the term of court at which the indictment was returned had adjourned, and is therefore void.
We are unable to agree with such contention.
Art. 199, R.C.S., provides for a term of the 23rd Judicial District Court to be held in Matagorda County, Texas, to be known as the December-May Term and to begin on the first Monday in December.
An indictment returned by a grand jury in such court on December 8, 1948, which charged an offense to have been committed on or about June 18, 1948, charges such offense to have been committed long prior to the beginning of the term on the first Monday in December.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.